J-A13021-20

                                   2020 Pa. Super. 191


    ERIC SCALLA                                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KWS, INC., A MEMBER OF THE                 :
    THIELE GROUP                               :
                                               :   No. 2003 EDA 2019
                       Appellant               :

                 Appeal from the Order Entered April 12, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 171202802


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STRASSBURGER, J.*

OPINION BY LAZARUS, J.:                                FILED AUGUST 11, 2020

        KWS, Inc. (KWS), appeals from the order, entered in the Court of

Common Pleas of Philadelphia County, denying its petition to open a default

judgment. After careful review, we affirm.

        On March 30, 2016, Eric Scalla worked as a laborer for Rockland

Manufacturing. On that day, Scalla was assisting other employees to use an

overhead crane to move an excavation ripper.           The excavation ripper was

attached to the overhead crane with a chain hook, which was manufactured

by KWS. At one point, the excavation ripper detached from the chain hook

and crushed Scalla’s leg, which required a below-the-knee amputation.

        On December 19, 2017, Scalla filed a products liability case against KWS

in Philadelphia County, seeking damages for his injuries. Scalla served his

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A13021-20



complaint on KWS via USPS certified mail, return receipt requested, and via

regular mail, to KWS’ Tulsa, Oklahoma office—its only United States office.

On January 23, 2018, Elizabeth Roberts, Vice President of Operations and

registered agent for KWS according to the Secretary of State of Oklahoma,

signed for the USPS return receipt.         Roberts, KWS’ lone United States

employee, set the package containing Scalla’s complaint aside because she

did not recognize the sender. Setting mail and packages aside, unopened,

was Roberts’ usual practice for KWS’ mail received from senders that Roberts

did not recognize. Roberts’ superiors at KWS were familiar with her mail-

opening practices.

     On March 13, 2018, Scalla served KWS with a 10-day notice of intention

to enter default judgment, pursuant to Pa.R.Civ.P. 237.1. Roberts received

and signed for this notice as well—she signed both the FedEx package receipt

and the USPS return receipt card, but, again, did not open the package. On

March 26, 2018, Scalla filed a praecipe to enter default judgment, which was

then entered in Scalla’s favor and against KWS that same day.

     On March 27, 2018, Scalla’s counsel sent an email to KWS’ company

email address (sales@kwschain.com) notifying KWS that it was in default for

failure to respond to Scalla’s complaint.    Roberts, who also monitored this

email account, opened the email and alerted her superiors to its contents. The

next day, KWS’ counsel responded to the email stating that they were retained

for the matter and would respond to the complaint the following day. On

March 29, 2018, KWS removed the action to federal court on the basis of

                                    -2-
J-A13021-20



diversity of citizenship jurisdiction, pursuant to 28 U.S.C. § 1332(a), and, on

April 5, 2018, KWS filed an answer to Scalla’s complaint in federal court. On

April 19, 2018, Scalla filed a motion to remand the case back to state court,

pursuant to 28 U.S.C. § 1446(b), on the grounds that more than thirty days

had elapsed between KWS’ receipt of notice of the complaint, which was

effectuated on January 23, 2018. Because more than thirty days had elapsed,

Scalla argued, the federal court no longer had jurisdiction to hear the case.

On May 30, 2018, the federal court ordered that the parties engage in

additional discovery on the issue of the sufficiency of the service of process,

and ordered that the parties file supplemental briefs on that issue.

      In an opinion filed November 30, 2018, the federal court agreed with

Scalla and remanded the case back to state court, finding that: (1) under

relevant Pennsylvania and Oklahoma law, Roberts was KWS’ registered agent,

at least between September 8, 2009 and May 31, 2018; (2) Roberts accepted

service of process on behalf of KWS on January 23, 2018, under Pennsylvania

law; (3) KWS’ time for removal began when it was served with Scalla’s

complaint, on January 23, 2018; and (4) KWS’ notice of removal to federal

court was untimely filed because it was filed sixty-five days after Roberts

accepted the complaint on behalf of KWS. Scalla v. KWS, 2018 WL 6271646

(filed November 30, 2018).      On December 20, 2018, the federal court

remanded the record to state court.

      On December 31, 2018, the Court of Common Pleas of Philadelphia

County acknowledged return of the record. On January 25, 2019, KWS filed

                                      -3-
J-A13021-20



a petition to open the default judgment. The parties then filed a series of

counseled replies and sur-replies, amounting to ten briefs in total, which

caused the trial court “to endure a death by a thousand cuts from eight

separate sur-reply briefs.” Trial Court Opinion, 9/30/19, at 12.

      In an order dated April 10, 2019, the trial court denied with prejudice

KWS’ petition to open the default judgment, and issued a thirty-six-page

opinion in support thereof, finding that: (1) the federal court’s rulings have

collateral estoppel effect, which prevents KWS from re-litigating the issues of

Roberts’ authority and the validity of service of Scalla’s complaint; (2) KWS’

petition was not verified, and four of five of KWS’ reply briefs were unverified,

which required that the court could not consider the claims made within those

filings, pursuant to Pa.R.C.P. 206.3; (3) KWS filed an inappropriate number

of reply briefs; and (4) on the merits, KWS failed each of the prongs of the

three-part test for opening a default judgment.       See Trial Court Opinion,

4/10/19. KWS appealed, and KWS and the trial court timely complied with

Pa.R.A.P. 1925. On September 30, 2019, the trial court issued a thirteen-

page opinion, and, in so doing, incorporated and adopted its initial thirty-six-

page opinion dated April 10, 2019.

      On appeal, KWS presents the following issues for our review:

      (1)   Did KWS establish its right to open the default judgment
            against it by proving each of the three prongs for opening
            under controlling Pennsylvania law?

      (2)   Does Pennsylvania law obligate courts to balance the
            equities in considering petitions to open default judgments?


                                      -4-
J-A13021-20


      (3)   Did KWS establish its right to open the default judgment
            against it by proving that a balancing of the equities favored
            opening under controlling Pennsylvania law?

Appellant’s Brief, at 6.

      Our standard of review for a trial court’s ruling on a petition to open a

default judgment is well-settled:

      A petition to open a default judgment is addressed to the equitable
      powers of the court and the trial court has discretion to grant or
      deny such a petition. The party seeking to open the default
      judgment must establish three elements: (1) the petition to open
      or strike was promptly filed; (2) the default can be reasonably
      explained or excused; and (3) there is a meritorious defense to
      the underlying claim. The court’s refusal to open a default
      judgment will not be reversed on appeal unless the trial court
      abused its discretion or committed an error of law. An abuse of
      discretion is not merely an error in judgment; rather it occurs
      when the law is overridden or misapplied, or when the judgment
      exercised is manifestly unreasonable or the result of partiality,
      prejudice, bias or ill-will. Moreover, this Court must determine
      whether there are equitable considerations that weigh in favor of
      opening the default judgment and allowing the defendant to
      defend the case on the merits. Where the equities warrant
      opening a default judgment, this Court will not hesitate to find an
      abuse of discretion.

Stabley v. A&P, 89 A.3d 715, 719 (Pa. Super. 2014) (quoting Castings

Condominium Ass’n, Inc. v. Klein, 663 A.2d 220, 222-23 (Pa. Super.

1995)) (internal brackets omitted).

      KWS first claims that the trial court abused its discretion in finding that

it failed to satisfy each of the three prongs for opening a default judgment.

With regard to the first prong, KWS claims that, “the undisputed record shows

that it promptly filed its [p]etition once the [t]rial [c]ourt regained jurisdiction

following the [f]ederal [c]ourt’s remand ruling.” See Appellant’s Brief, at 23-



                                       -5-
J-A13021-20



24. KWS cites to our Court’s decision in Kelly v. Siuma, 34 A.3d 86 (Pa.

Super. 2011), and our Supreme Court’s decision in Queen City Elec. Supply

Co., Inc. v. Soltis Elec. Co., Inc., 421 A.2d 174 (Pa. 1980), for the argument

that,

        Pennsylvania courts have not established a specific time period
        within which a petition to open a default judgment must be filed
        to qualify as timely. Instead, the court must consider the length
        of time between discovery of the entry of the default judgment
        and the reason for delay. It is well established that where
        equitable circumstances exist, a default judgment may be opened
        regardless of the time that may have elapsed between entry of
        the judgment and filing of the petition to open.

Appellant’s Brief, at 24 (internal citations, quotation marks, brackets, and

original emphasis omitted). KWS claims that because it was actively litigating

the case in federal court, there was good reason to delay filing its petition to

open, since it was exercising “its ‘important [] right’ to remove the case to

federal court on the basis of the parties’ uncontested diversity of citizenship.”

See id. at 25 (internal citation and footnote omitted).

        In Kelly, supra, we discussed the timeliness requirement of the first

prong of the three-part test when considering a petition to open a default

judgment:

        [w]ith regard to the first prong, whether the petition to open was
        timely filed, we note:

          The timeliness of a petition to open a judgment is measured
          from the date that notice of the entry of the default
          judgment is received.

                                     *     *   *




                                         -6-
J-A13021-20


          In cases where the appellate courts have found a ‘prompt’
          and timely filing of the petition to open a default judgment,
          the period of delay has normally been less than one
          month. See Duckson v. Wee Wheelers, Inc., [] 620 A.2d
1206 (Pa. Super. 1993) (one day is timely); Alba v.
          Urology Associates of Kingston, [] 598 A.2d 57 (Pa.
          Super. 1991) (fourteen days is timely); Fink v. General
          Accident Ins. Co., [] 594 A.2d 345 (Pa. Super. 1991) ([]
          five days is timely).

       [US Bank N.A. v. Mallory, 982 A.2d 986, 995 (Pa. Super. 2009)]
       (quotation omitted) (finding eighty-two day delay was not timely).
       []

Kelly, 34 A.3d at 92 (emphasis added).

       Here, KWS claims that the trial court abused its discretion on the issue

of prompt filing because:         (1) KWS was exercising its important federal

statutory right to seek removal based on diversity of citizenship;1 (2) KWS

filed a timely answer within one week of removing the case to federal court;

(3) KWS filed its petition to open the default judgment within twenty-one days

of the trial court’s post-remand listing of the case for “assessment”; and (4)

it would have been a waste of resources for KWS, Scalla, and the federal court,

to file the petition to open the judgment in federal court, since there existed

the prospect that the federal court’s ruling on the petition would be void if the

federal court remanded for lack of jurisdiction. See Appellant’s Brief, at 31-

33.

____________________________________________


1 In its opinion, the federal court denied Scalla’s motion for attorney’s fees
connected with the remand. In support of its ruling, the federal court found
that KWS had “an objectively reasonable basis for seeking removal,” and that
there was “no reason to believe that [KWS’] position (i.e., that it was not
properly served with the [c]omplaint) [was] not asserted in good faith.”
Scalla v. KWS, 2018 WL 6271646, at 9 (filed November 30, 2018).

                                           -7-
J-A13021-20



       As an initial matter, we note that the March 26, 2018 docket entry of

“Judgment Entered by Default,” states, “Notice Under Rule 236 Given. Notice

Under 237.1 Given.”          Such a notation is sufficient to prove that the

prothonotary sent notice either to an unrepresented party or to KWS’ attorney

of record under Pa.R.C.P. 236 and 237.2 See Murphy v. Murphy, 988 A.2d
703, 710 (Pa. Super. 2010) (holding docket entry stating, “NS ORDER FOR

HEARING FILED; HEARING FIXED FOR JUNE 12, 2008 AT 8:30AM. DATE

REPLACES PRIOR HEARING DATE OF MAY 2, 2008,” satisfied notice

requirement and established presumption that opposing party received filing);

see also Fraternal Order of Police, Lodge No. 5 v. City of Philadelphia,

655 A.2d 666, 668 (Pa. Cmwlth. 1995) (holding docket entry stating, “Notice

Under Rule 236” sufficient to establish notice was sent); cf. Hepler v. Urban,

609 A.2d 152, 154 (Pa. 1992) (“[A prothonotary’s] notation [of ‘N.S.’] on a

blueback is not a ‘notation in the docket that notice of entry of the order has

been given.’”) (emphasis in original). Under these circumstances, we find that

the trial court did not err in determining that KWS received notice of the entry
____________________________________________


2 Pennsylvania Rule of Civil Procedure 236(b) provides in relevant part that
“[t]he prothonotary shall immediately give written notice by ordinary mail of
the entry of any order, decree or judgment.” See Pa.R.Civ.P. 236(b).
Additionally, Pa.R.A.P. 108(b) provides that “[t]he date of entry of an order in
a matter subject to the Pennsylvania Rules of Civil Procedure shall be the day
on which the clerk makes the notation in the docket that notice of entry of the
order has been given as required by Pa.R.Civ.P. 236(b).” See Pa.R.A.P.
108(b) (emphasis added). See also Hepler v. Urban, 609 A.2d 152, 154
n.2 (Pa. 1992).




                                           -8-
J-A13021-20



of default judgment on March 26, 2018, when the prothonotary entered the

appropriate notice in the docket.3

       With regard to KWS’ first argument on prompt filing—that KWS was

actively litigating the matter in federal court and exercising its important

federal right to do so—we note that there was nothing preventing KWS from

filing its petition to open the default judgment in federal court during the

pendency of the federal proceedings. Indeed, we have previously said that,

       [w]henever any action is removed from a State court to a district
       court of the United States, . . .[a]ll injunctions, orders, and other
       proceedings had in such action prior to its removal shall remain in
       full force and effect until dissolved or modified by the district
       court. 28 U.S.C. § 1450. After removal, the federal court takes
       the case up where the State court left it off. Granny Goose
       Foods, Inc. v. Brotherhood of Teamsters and Auto Truck
       Drivers Local No. 70 of Alameda County, 415 U.S. 423, 436
       [] (1974) (quotation and citation omitted).

       The federal court accepts the case in its current posture as though
       everything done in state court had in fact been done in the federal
       court. See also Nissho-Iwai American Corp. v. Kline, 845
F.2d 1300, 1303 (5th Cir. 1988) (quotation and citation omitted).

Kurns v. Soo Line R.R., 72 A.3d 636, 639 (Pa. Super. 2013) (internal

quotation marks omitted). Also, federal courts are empowered to set aside a

default judgment that was entered in state court and prior to the removal to

federal court. See Butner v. Neustadter, 324 F.2d 783, 785-86 (9th Cir.

1963) (“The federal court takes the case as it finds it on removal and treats

everything that occurred in the state court as if it had taken place in federal

____________________________________________


3The trial court calculated that 304 days elapsed between March 26, 2018
and January 25, 2019, however, 306 days elapsed, in actuality.

                                           -9-
J-A13021-20



court. Therefore, this default judgment should be treated as though it had

been validly rendered in the federal proceeding. . . . [A] motion to set aside

a default may be made in the district court under Fed. R. Civ. P. 60(b) because

of mistake, inadvertence, surprise, or excusable neglect.”).

      Here, KWS is correct in noting that there was nothing that required it to

file its petition in federal court. See Appellant’s Brief, at 33. Nevertheless,

KWS was permitted to do so. See Kurns, supra; see also Butner, supra.

We conclude that the trial court did not abuse its discretion in finding it

unpersuasive that KWS did not file the motion in federal court because it was

exercising its “important federal right,” given that a motion to set aside the

default judgment could have been made in that court. See Stabley, supra.

      Also, with regard to the “prompt filing” prong, KWS argues that it filed

its petition to open within twenty-one days of the trial court’s post-remand

listing of the case for “assessment.” See Appellant’s Brief, at 31. This may

be true, but is of no moment; our precedent is well-settled that, “[t]he

timeliness of a petition to open a judgment is measured from the date that

notice of the entry of the default judgment is received.” See Kelly, supra

(emphasis added). Here, more than three-hundred days elapsed after KWS

received notice of the default judgment and before it filed its petition to open.

See Stabley, supra.

      Finally, KWS argues that its answer, filed in federal court less than ten

days after the entry of default, should serve as the functional equivalent of a

petition to open.   First, this argument was never raised in the trial court.

                                     - 10 -
J-A13021-20



Second, when KWS ultimately filed a petition to open the default judgment, it

was filed pursuant to the three-part test, and made no mention of Rule 237.3.

See Petition to Open Default Judgment, 1/25/19, ¶ 22. Claims raised for the

first time on appeal are waived. See Pa.R.A.P. 302(a) (“Issues not raised in

the lower court are waived and cannot be raised for the first time on appeal.”)

As a result, we discern no abuse of discretion where the trial court found that

KWS did not promptly file its petition to open the default judgment on January

25, 2019.4 See Stabley, supra.

       KWS also claims the trial court abused its discretion with regard to the

second prong of the of the three-part test; the trial court found that KWS

failed to provide a reasonable explanation or excuse for its default. See Trial

Court Opinion, 4/10/19, at 30-33. One basis upon which the trial court relied

for concluding that KWS failed to submit a reasonable explanation for its delay

was that the court had no obligation to consider the contents of the eight sur-

replies filed between the parties. The trial court stated:

       There is no provision in our rules for filing reply briefs to petitions
       to open default judgments. Petitions are ripe for disposition after
       the expiration of the response period. A judge has discretion to
       consider a reply brief as a matter of grace but not as of right.

____________________________________________


4 Since the three-part test is conjunctive and not disjunctive, we could end
our analysis here. See Stabley, supra at 719. Because of the equitable
nature of KWS’ second and third claims on appeal, however, we will review all
of the three-part test. See id. (“Moreover, this Court must determine whether
there are equitable considerations that weigh in favor of opening the default
judgment and allowing the defendant to defend the case on the merits. Where
the equities warrant opening a default judgment, this Court will not hesitate
to find an abuse of discretion.”).

                                          - 11 -
J-A13021-20


      This [c]ourt finds it hard to understand how two law firm partners
      believed that it was appropriate or necessary to inundate the
      [c]ourt with five [] separate reply briefs on behalf of KWS. The
      [p]laintiff was forced to file four [] briefs in response. For the
      most part, each reply brief filed by KWS addressed issues raised
      in the [p]laintiff’s original answer to the petition to open. All of
      those issues could—and should—have been addressed in KWS’
      first reply brief. Any new issues or factual allegations could not
      be raised in any of KWS’[] subsequent reply briefs. They should
      have been raised in the petition itself.
Id. at 13-14. The trial court further clarified its position as to why it would

not consider KWS’ reply briefs in its opinion issued on September 30, 2019:

      The court’s original opinion cited three Pennsylvania Supreme
      Court and one recent Superior Court decisions that held that reply
      briefs cannot be used to raise new issues or to remedy the original
      brief’s deficient discussion of an issue. This trial court recognized
      that those cases were discussing appellate procedure but
      believed, and still believes, that []the principles they espouse are
      equally relevant to reply briefs filed in the trial courts.[]

      The usual course of events is that a lawyer files a motion, the
      opponent files an answer, and the first lawyer may file a reply.
      There is no provision in the Pennsylvania Rules of Civil Procedure
      or in the local Philadelphia Civil Rules that permitted KWS to file
      its sur-reply, sur-sur-reply, sur-sur-sur-reply, and sur-sur-sur-
      sur-reply. Further research revealed that the issue of sur-replies,
      sur-sur-replies, etc., is apparently one of first impression for
      Pennsylvania trial courts, although Pa.R.A.P. 2113(c) mandates
      that after a reply brief is filed, “no further briefs may be filed
      except with leave of court.” The issue has been discussed at
      length by the federal courts. While federal court decisions are not
      binding on Pennsylvania courts, this [c]ourt found the reasoning
      of the federal cases discussed below to be very persuasive.

                                          ***

      An endless volley of briefs and sur-replies occurred in the often-
      cited case of U.S. ex rel. Hockett v. Columbia/HCA
      Healthcare Corp., 498 F. Supp. 2d 25 (D. D.C. 2007). The court
      set forth the standard of review as follows:

         The decision to grant or deny leave to file a sur-reply is
         committed to the sound discretion of the court. If the

                                     - 12 -
J-A13021-20


        movant raises arguments for the first time in his reply to the
        non-movant’s opposition, the court will either ignore those
        arguments in resolving the motion or provide the non-
        movant an opportunity to respond to those arguments by
        granting leave to file a sur-reply.

     [Hockett,] 498 F. Supp. 2d at 35.

     A “popular mode of advocacy” in Hockett were motions seeking
     to strike filings or seeking leave to file sur-replies. [Id.] at 34.
     This left the “[c]ourt as the owner of what may be the world’s first
     sur-sur-sur-reply, a position in which no [c]ourt should ever find
     itself.” Id. at 35. The court granted the [p]laintiff leave to file
     the sur-sur-sur-reply because it responded to evidence first raised
     in HCA’s reply. Id. The [c]ourt also was presented “with
     something it never thought it would see, a sur-sur-sur-sur-reply
     (hereinafter, ‘reply’). All of these papers, particularly the reply,
     add very little that is new, and do not respond to any improper
     argument. We are now several steps removed from a substantive
     motion, and are faced only with filings about filings. Eventually
     we reach a point where all this metapleading must stop, and this
     is that point. The [m]otion ... is denied.” Hockett, 498 F. Supp.
2d at 36 (emphasis added). []

     The problem with KWS’ fusillade of sur-reply briefs was they raised
     issues and facts that could have been, and should have been,
     raised either in KWS’[] petition or in its first reply brief. [Scalla]
     raised issues in his answer to the [p]etition that certainly
     warranted a reply by KWS discussing them. Instead of discussing
     all of those issues in one reply brief, however, KWS spread them
     out among four separate sur-reply briefs, which necessitated
     [Scalla] filing four of his own sur-reply briefs in response.
     Between February 27 and March 11, 2019, the court was forced
     to endure a death by a thousand cuts from eight separate sur-
     reply briefs.

     For example, KWS did not deign to submit the affidavit of
     [Attorney] Galligan[] until KWS’[] second reply brief, i.e., its first
     sur-reply, on February 28th. The matters [Attorney] Galligan
     discussed all occurred in the month before the petition to open
     was filed; they were not newly-discovered after the first reply brief
     had been filed by KWS.

     The matters set forth in the affidavit went to the heart of KWS’[]
     claim that the petition to open was timely filed. Timeliness was


                                    - 13 -
J-A13021-20


      the first of the three elements KWS had to prove to open the
      default judgment. The affidavit should have been filed as part of
      the petition to open to prove that the petition was filed timely.
      There should have been no difficulty in obtaining the affidavit in
      time for inclusion in the petition to open because [Attorney]
      Galligan is counsel of record for KWS in this case. After [Scalla’s]
      answer to the petition disputed timeliness, the affidavit should
      have been included in KWS’[] first reply to [Scalla’s] answer, not
      in its second reply. Counsel for KWS have never explained why
      they failed to include [Attorney] Galligan’s affidavit in the petition
      to open or in their first reply to [Scalla’s] answer to the petition.

Trial Court Opinion, 9/30/19, at 8-12 (internal citations and footnote omitted).

      As stated above by the trial court, there is no provision under

Pennsylvania law for filing reply briefs to petitions to open a default judgment.

Nevertheless, we note that our Supreme Court has stated:

      Although the [Pennsylvania] Constitution does not enumerate
      every specific power inherent in courts and incidental to the grant
      of judicial authority under Article V, the Judicial Code serves to
      codify some of these non-particularized powers. Section 323 of
      the Judicial Code provides:

         Every court shall have power to issue, under its judicial seal,
         every lawful writ and process necessary or suitable for the
         exercise of its jurisdiction and for the enforcement of any
         order which it may make and all legal and equitable powers
         required for or incidental to the exercise of its jurisdiction,
         and, except as otherwise prescribed by general rules, every
         court shall have power to make such rules and orders of
         court as the interest of justice or the business of the court
         may require.

      42 Pa.C.S. § 323. Section 912 of the Judicial Code similarly
      establishes that every court of common pleas “shall have power
      to issue, under its judicial seal, every lawful writ and process . . .
      as such courts have been heretofore authorized by law or usage
      to issue[,]” and every judge of a court of common pleas “shall
      have all the powers of a judge or magisterial district judge of the
      minor judiciary.” 42 Pa.C.S. § 912.




                                     - 14 -
J-A13021-20



In re Return of Seized Prop. of Lackawanna Cty, 212 A.3d 1, 12 (Pa.

2019) (emphasis added).

      Here, despite citing no binding precedent for refusing to consider the

reply briefs filed by the parties, the trial court nevertheless had the authority

to limit its consideration of the reply briefs. The court has the “power to make

such rules and orders of court as the interest of justice or the business of the

court may require.” See In re Return of Seized Prop. of Lackawanna

Cty, supra. It is evident that the parties’ use of reply briefs placed an undue

burden on the “business of the court[.]” See id. KWS’ series of reply briefs

added no claims that could not have been raised in earlier filings; and, as

noted by the trial court, the common sense considerations underlying

Pa.R.A.P. 2113(c), which governs the submission of appellate briefs, are

“equally relevant” to briefs submitted in the trial court.      See Trial Court

Opinion, 9/30/19, at 9.     Consequently, the trial court did not abuse its

discretion in refusing to consider the contents of KWS’ sur-reply briefs. See

Stabley, supra.

      Additionally, the trial court found there were no facts before it that

supported opening the default judgment because KWS’ petition to open was

not verified, and because four of the five reply briefs it filed were also

unverified. See Trial Court Opinion, 4/10/19, at 12.

      Pennsylvania Rule of Civil Procedure 206.3 requires verification of a

petition to open a default judgment.     Rule 206.3 states, “A petition or an

answer containing an allegation of fact which does not appear of record shall

                                     - 15 -
J-A13021-20



be verified.” Pa.R.C.P. 206.3. With regard to verification, we have previously

stated that,

      the failure to verify a petition to open or strike a default judgment
      should not be routinely condoned. However, the error may be
      excused where it is inconsequential and not prejudicial.
      Moreover, courts should not be astute in enforcing technicalities
      to defeat apparently meritorious claims. . . . To determine
      whether the error is inconsequential and not prejudicial, we must
      examine the function of the allegation within the context of the
      petition to open.

Penn-Delco Sch. Dist. v. Bell Atlantic-Pa, Inc., 745 A.2d 14, 18 (Pa.

Super. 1999) (internal citation, quotation marks, and brackets omitted).

      In Penn-Delco Sch. Dist., we excused a party’s failure to verify the

allegation that “counsel filed the petition to open immediately after

discovering the default judgment” because that allegation was immaterial and

not prejudicial. See id. In that case, we held the allegation was immaterial

and the opposing party was not prejudiced because the petition to open was

filed pursuant to Pa.R.C.P. 237.3, which states that so long as the petition to

open is filed within ten days after the entry of the judgment on the docket,

the petition may be granted if a meritorious defense is stated. See id. The

petition to open in Penn-Delco Sch. Dist. was filed within the ten-day period,

and as such, the unverified allegation was “mere surplusage.” See id. at 19.

      In declining to consider the unverified allegations in KWS’ petition and

reply briefs, the trial court stated the following in its opinion accompanying its

order:

      The first, and only, document to contain a verification was KWS’[]
      third reply brief, filed March 6, 2019. That document, however,

                                     - 16 -
J-A13021-20


     cannot be considered by the [c]ourt because a reply brief,
     especially a third reply brief, cannot raise new facts or legal
     arguments that could—and should—have been raised in the
     original petition.

                                     *       *     *

     KWS filed its second reply brief on February 28, 2019, which
     attached for the first time, an affidavit by defense counsel Thomas
     Galligan, Esq.

     Based on that affidavit, KWS’[] attorneys claim that “only after
     this case was remanded did KWS’ counsel notice a docket entry
     indicating that a default judgment was entered by the [c]ourt,
     which led KWS to file its [p]etition to [o]pen [d]efault
     [j]udgment.” [Attorney] Galligan stated in his [a]ffidavit:

        2. On Monday, December 3, 2018, I reviewed the online
        docket for this case to determine whether the matter had
        been remanded back to this [c]ourt. Upon reviewing the
        docket, I noticed for the first time that beneath the docket
        entry for [p]laintiff[’]s [p]raecipe to [e]nter [d]efault
        [j]udgment was the language: “JUDGMENT IN FAVOR OF
        ERIC SCALLA AND AGAINST KWS[,] INC[.,] A MEMBER OF
        THE THIELE GROUP[,] FOR FAILURE TO FILE ANSWER
        WITHIN REQUIRED TIME. PRO-PROTHONOTARY. NOTICE
        UNDER RULE 236 GIVEN.”

        3. The foregoing language on the docket came as a surprise
        because neither KWS nor its counsel received any separate
        order or judgment entered by this [c]ourt in response to
        [p]laintiff[’]s [p]raecipe to [e]nter [d]efault [j]udgment.

     Galligan Affidavit[, 2/28/19, at] ¶ ¶2 & 3.

     The [p]etition and its memorandum of law, and the first reply brief
     filed February 26, 2019, do not mention [Attorney] Galligan’s
     discovery of the default on [December] 3, 2018. [Attorney]
     Galligan’s discovery was first raised by KWS in its second reply
     brief filed on February 28, 2019. KWS has not alleged that it only
     discovered [Attorney] Galligan’s proposed evidence between
     February 26th and 28th. Thus, the affidavit cannot be considered
     because a reply brief, especially a second reply brief, cannot raise
     new facts or legal arguments that could—and should—have been
     raised in the original petition.


                                    - 17 -
J-A13021-20



Trial Court Opinion, 4/10/19, at 12, 24 (internal citations omitted).

      Here, the instant facts can be distinguished from those in Penn-Delco

Sch. Dist. In addition to KWS’ failure to verify its petition to open the default

judgment, KWS also failed to verify all of its reply briefs, except for its third

reply brief.   Additionally, KWS, unlike the petitioner in Penn-Delco Sch.

Dist., did not file its petition to open the default judgment pursuant to Rule

237.3.   Thus, KWS was required to satisfy all three prongs of the test for

opening a default judgment, instead of only satisfying the meritorious defense

prong; KWS’ unverified allegations, therefore, are not “mere surplusage.”

See Penn-Delco Sch. Dist., supra at 19. The unverified allegations here at

issue are material, and would prejudice Scalla if they were considered by the

court. See id. Moreover, in looking at the allegation’s “function within the

context of the petition,” see id., the allegation itself does not withstand

scrutiny. In its response to Scalla’s motion to remand, filed in federal court

on March 3, 2018, KWS stated, “Although a default judgment was entered

against KWS by the Court of Common Pleas, service was improper.”

Defendant’s Response in Opposition to Plaintiff's Motion to Remand, 3/3/18,

at ¶ 9 (emphasis added).       The unverified allegation at issue is material,

prejudicial, and lacks indicia of truthfulness; therefore, the trial court did not

abuse its discretion, under these circumstances, in declining to consider the

contents of the unverified petition and briefs. See Stabley, supra; see also

Penn-Delco Sch. Dist., supra.




                                     - 18 -
J-A13021-20



      Additionally, on this second “reasonable explanation” prong of the

analysis, KWS argues that,

      the [t]rial [c]ourt ignores the undisputed facts that [] Roberts was
      the only employee of KWS in the United States; did not have a
      sophisticated understanding of legal mail or service of process;
      did not open any mail that appeared to be spam or from an
      unknown sender; and had no knowledge of the lawsuit until March
      27, 2018. And it disregards the undisputed fact that once []
      Roberts—and KWS—learned of the lawsuit, KWS acted
      expeditiously to mount a vigorous defense and litigation strategy.

Appellant’s Brief, at 45-46.

      We addressed a similar argument in Autologic, Inc. v. Cristinzio

Movers, 481 A.2d 1362 (Pa. Super. 1984), where we stated,

      we find appellant’s excuse is rendered no more reasonable
      because its reliance on its insurance company was through what
      it now characterizes as an “unsophisticated, low-level employee.”
      The fact remains that it was this type of employee that appellant
      chose to give responsibility to for handling damage claims. While
      it has been held that an employee’s clerical error may constitute
      sufficient legal justification to open a default judgment, see
      e.g., Campbell v. Heilman Homes, Inc., [] 335 A.2d 371 ([Pa.
      Super.] 1975) (observing that [] employee’s failure to forward []
      complaint was not unlike [] clerical error), we do not believe the
      instant case falls within that category. Appellant gave Ms. Fahrer
      the responsibility not simply to forward in every case all papers
      she received to her superiors, but to make the decision whether
      or not there was a need to do so. Thus, appellant’s failure to
      respond to the complaint was not due simply to the
      inattentiveness of its employee, but to her conscious decision
      which it had empowered her to make. We do not find it unjust to
      hold appellant responsible for that decision. If we were to hold
      otherwise, employers could cause interminable delays in litigation
      simply by intentionally choosing unqualified employees to handle
      claims brought against them.
Id. at 1364 (emphasis added).




                                     - 19 -
J-A13021-20



      Indeed, during her deposition, Roberts stated that her superiors were

aware of her mail-opening practices:

      Q. Does the—the president, Mr. Kurz—is he aware that you don’t
      open mail if you don’t know who it’s from?

      A. Yes.

      Q. And is he okay with that, as far as you know?

      A. We are changing procedure, yes.

      Q. What’s the new procedure?

      A. I open everything.

      Q. Have you ever been reprimanded for not opening mail?

      A. No.

Roberts Deposition, 7/12/18, at 39.

      Here, like the appellant in Autologic, KWS argues that it should be

excused for the error of its “unsophisticated” employee. Also, similar to the

appellant in that case, KWS gave its employee both the responsibility of

deciding whether to open mail, and the power of deciding whether to forward

that mail to her superiors. Like, in Autologic, supra, it is similarly not “unjust

to hold appellant responsible for that decision.” Id. Consequently, we cannot

find an abuse of discretion in the trial court’s dismissal of this argument under

the “reasonable explanation” prong of the three-part analysis. See Stabley,

supra.

      Finally, the third prong of the three-part test requires KWS to plead an

arguably meritorious defense sufficient to justify relief if proven.         See

Castings Condominium Ass’n v. Klein, 663 A.2d 220, 224 (Pa. Super.


                                      - 20 -
J-A13021-20



1995). KWS need not prove every element of the defense, however, it must

plead the defense in precise, specific, and clear terms. Id. See also Miller

Block Company v. United States National Bank in Johnstown, 567 A.2d
695, 700 (Pa. Super. 1989).

      In Castings Condominium Ass’n, we stated that an averment was

insufficient to establish a meritorious defense because it “summarily denie[d]

any wrongdoing” and failed “to refute any of the allegations with particularity.”
Id. at 224. In its brief before this Court, KWS first argues that the trial court

placed a burden on KWS in conflict with our precedent by requiring KWS to

prove its defenses with “supporting facts.”      See Appellant’s Brief, at 39.

Second, KWS asserts that the trial court mischaracterized KWS’ “detailed

averments supporting its defenses as ‘boilerplate.’” Id.

      The trial court found that all of KWS’ allegations were boilerplate

statements that failed to establish a meritorious defense:

      KWS’ principal defense is that service of the complaint was
      improper. ¶ ¶ 38-47 of Petition. That defense fails due to [the
      federal court’s] conclusive ruling that the complaint was validly
      served upon KWS. The [p]etition specifies only these other
      defenses that were raised in KWS’[] federal court [a]nswer to
      [Scalla’s c]omplaint:

         50. KWS’[] answer denies all material allegations and pleads
         numerous affirmative defenses, that, if proved at trial, will
         absolve it of liability. First, KWS denies that it manufactured
         the product which is the subject of [p]laintiff’s lawsuit.
         Further, proof that KWS produced this product has not been
         presented.

         51. If any product designed, manufactured, distributed
         and/or sold by KWS is, in fact, made the basis of this lawsuit
         (which is categorically denied), then KWS denies that this

                                     - 21 -
J-A13021-20


         product was in any way defective and/or unreasonably
         dangerous.

         52. KWS averred that to the extent it manufactured the
         product at issue, this product was in all respects properly
         designed, manufactured, assembled, tested, inspected,
         distributed and/or sold, and the product departed KWS’[]
         control equipped with all elements necessary to make it safe
         and containing no elements making it unsafe, and was
         properly equipped with all necessary warnings and
         instructions for correct and safe use, operation,
         maintenance and servicing. No proof to the contrary has
         been presented.

         53. Finally, in the further alternative, KWS averred that if
         any defect is found to have existed or exists in any KWS
         product made the basis of this lawsuit, which was again
         categorically denied, then KWS averred that any such defect
         was caused solely and wholly by the misuse, abuse,
         alteration, modification, damage or improper maintenance,
         repair, operation, handling, servicing, installation and/or
         contributory and comparative negligence, breach of duty
         and/or fault of others now unknown.

      All of these defenses are boilerplate allegations devoid of any
      supporting facts that establish that they are genuinely meritorious
      and can be established at trial. They fail the meritorious defense
      test.

Trial Court Opinion, 4/10/19, at 35-36 (internal citation, quotation marks, and

ellipsis omitted).

      Here, we agree with the trial court, and find that KWS’ defenses do not

refute any of Scalla’s allegations with particularity.         See Castings

Condominium Ass’n, 663 A.2d at 225.             Instead, all of the defenses

summarily state that KWS denies any wrongdoing.          As such, the above

averments are insufficient to raise a meritorious defense under the third prong

of the three-part test for opening a default judgment. See id. Accordingly,



                                    - 22 -
J-A13021-20



there was no abuse of discretion under this prong of the trial court’s analysis.

See Stabley, supra.

      In turning to KWS’ second and third issues on appeal—claims that relate

to the equitable nature of the above three-part test—we have previously

stated that,

      [w]e recognize the equitable nature of the trial court’s task when
      deciding whether to open a default judgment. However, the trial
      court cannot open a default judgment based on the “equities” of
      the case when the defendant has failed to establish all three of
      the required criteria. In Provident Credit Corporation[ v.
      Young, 446 A.2d 257 (Pa. 1982)], the defendant seeking to open
      the default judgment established two of the three elements—she
      pled a meritorious defense to the plaintiff’s complaint and offered
      a reasonable excuse for the default. [Id.] at 262-63. Under these
      circumstances, the Court concluded that it would be inequitable to
      deny the request to open the judgment simply because she did
      not promptly file the petition to open. The Court weighed the
      equities of the case and ruled in favor of granting the petition to
      open the judgment.       [Appellant], on the other hand, has
      not established any of the three elements in the tripartite test.
      Therefore, we reject her argument that the “equities” weigh in her
      favor requiring that we open the default judgment.

Castings Condominium Ass’n, 663 A.2d at 225.

      Here, KWS, like the defendant in Castings Condominium Ass’n,

argues that the equities required the court to open the default judgment. See

Appellant’s Brief, at 49-57. Nevertheless, KWS, also like the defendant in that

case, failed to establish any of the three elements of the three-part test for

opening a default judgment. Accordingly, we reject KWS’ argument that the

equities weigh in its favor with regard to opening the default judgment. See




                                     - 23 -
J-A13021-20



Castings Condominium, supra; see also Seeger v. First Union Nat’l

Bank, 836 A.2d 163, 167 (Pa. Super. 2003).

     Order affirmed.

     President Judge Emeritus Bender joins this Opinion.

     Judge Strassburger files a Concurring Opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2020




                                  - 24 -